LAVERY, J.,
dissenting. I respectfully disagree with the majority’s conclusion that, in a partition action, General Statutes §§ 52-495 and 52-500 authorize a trial court to order a remedy other than partition in kind or partition by sale of the real estate. The text of §§ 52-495 and 52-500, as well as precedent from our Supreme Court, establish that the trial court did not have the authority to order the defendant to execute a quitclaim deed to the plaintiff in exchange for a payment of money.
Section § 52-495 confers a right of partition to any person holding real property as a joint tenant, tenant in common, coparcener or tenant in tail. In those cases where the court finds that a sale of the property would better promote the interests of the owners, the court may order such a sale. General Statutes § 52-500; Delfino v. Vealencis, 181 Conn. 533, 536, 436 A.2d 27 (1980). The text of §§ 52-495 and 52-500 limits the remedies in a partition action to either partition in kind or partition by sale of the real estate. In Wilcox v. Willard Shopping Center Associates, 208 Conn. 318, 326, 544 A.2d 1207 (1988), our Supreme Court held that “a court is limited to rendering a judgment of either partition in kind or by sale of the real property; Klaus v. Klaus, 143 Conn. 218, 221, 121 A.2d 283 (1956); thus terminating the ownership relationship between the parties.” See Johnson v. Olmsted, 49 Conn. 509, 517 (1882). The legislature has not amended the text of §§ 52-495 and 52-500 since our Supreme Court’s decision in Wilcox.
I respectfully submit that the majority’s reliance on Geib v. McKinney, 224 Conn. 219, 227-30, 617 A.2d 1377 (1992), is misplaced. In Geib, our Supreme Court held *456that the trial court did not abuse its discretion by ordering a partition by sale. Id., 229. The court did not hold that if the plaintiff held less than a minimal interest in the real estate, §§ 52-495 and 52-500 authorized the trial court to order a remedy other than partition in kind or partition by sale. Geib did not contemplate a remedy other than partition in kind or partition by sale, nor did it overrule the decision in Wilcox or point to any amendment to §§ 52-495 and 52-500 that authorizes additional remedies.
In the present case, the trial court held that the plaintiff was not entitled to the remedy of partition by sale because, although he was a joint tenant, his equitable interest in the property was minimal. “Ordinarily, in a partition by sale, the claims of the parties as to their interests in the property are considered in connection with the distribution of the proceeds.” Gaer Bros., Inc. v. Mott, 147 Conn. 411, 415, 161 A.2d 782 (1960). “In a partition sale, even where each party may be the owner of an individual one-half interest in the property, it does not necessarily follow that he or she will be entitled to equal shares of the moneys obtained from the sale as the ‘[e]quities must be considered and, if established, must be liquidated before distribution is ordered. Rentz v. Eckert, 74 Conn. 11, 16, 49 A. 203 [1901].’ Levay v. Levay, 137 Conn. 92, 96, 75 A.2d 400 (1950) . . . (Citation omitted.) Hackett v. Hackett, 42 Conn. Sup. 36, 40, 598 A.2d 1112 (1990), aff'd, 26 Conn. App. 149, 598 A.2d 1103 (1991), cert. denied, 221 Conn. 905, 600 A.2d 1359 (1992). The trial court should have ordered a partition by sale and distributed the proceeds of the sale in accordance with the equitable interest of each party.
Assuming arguendo that §§ 52-495 and 52-500 authorize the trial court to order a remedy other than partition in kind or partition by sale when a party holds only a minimal interest in the real estate, I respectfully dis*457agree with the majority’s conclusion that the trial court properly determined that the defendant held only a minimal interest. The trial court concluded that the defendant held a minimal interest in the property because the plaintiff contributed a substantial share of the closing costs, managed the property and performed cleaning and repair services for several weeks immediately following the date of purchase. A careful examination of each of those factors in light of the entire record, in conjunction with the trial court’s failure to consider the defendant’s obligation on the mortgage that encumbered the property, establish that its decision was improper.
The first factor that the trial court considered in reaching its conclusion was the amount each party contributed to the closing. The trial court found that the deposit and closing costs totaled $14,892. The plaintiff testified that the closing costs, deposit and water bill exceeded $12,000, but fell within the range of $13,700, and her third exhibit fixed these costs at $13,748.53. The Housing and Urban Development (HUD) settlement statement, which the plaintiff introduced as her second exhibit, establishes that the closing costs, deposit and water bill totalled $12,431.23. It is undisputed that the defendant contributed $4500 to the closing costs, and that at times subsequent to the closing the plaintiff loaned sums to the defendant.
The second factor that the trial court considered in reaching its conclusion was that the plaintiff managed the property. Although the record establishes that the plaintiff managed the property, it also discloses that she resided in the apartment without paying any rent. The plaintiff further testified that she collected $36,253 in rental income and expended $35,176 of that sum for various expenses associated with the property. The memorandum of decision does not disclose that she personally expended any funds for maintenance and repair. The third factor the trial court considered was *458the cleaning and repair services that the plaintiff rendered during the three month period immediately following the purchase of the property. The trial court credited the plaintiffs testimony, and the plaintiff testified that the defendant worked approximately five hours per day during that period.1
Furthermore, in reaching its conclusion that the defendant held only a minimal interest in the property, the trial court did not consider the defendant’s obligation on the mortgage that encumbered the property. The third paragraph of the plaintiffs complaint provides in part: “G.E. Capital Mortgage Services, Inc., has a mortgage on this real estate which mortgage is [in] the original amount of $36,000 . . . .” The mortgage deed, which the plaintiff introduced into evidence, discloses that the plaintiff and defendant held title to the real estate as joint tenants with the right of survivorship. The plaintiffs testimony suggests that the defendant was obligated on the mortgage.2 The HUD settlement statement lists the plaintiff *459and defendant as borrowers and G.E. Capital Mortgage Services, Inc., as the lender, and the defendant signed the HUD statement in his capacity as a borrower. A 1996 mortgage interest statement, which the plaintiff introduced as an exhibit, also lists the plaintiff and defendant as borrowers and G.E. Capital Mortgage Services, Inc., as the lender. The plaintiff provided the trial court with ample evidence that the defendant was obligated on the mortgage. Despite this evidence, the trial court failed to consider the defendant’s obligation on the mortgage in reaching its conclusion that the defendant held only a minimal interest in the property.
The defendant, who in addition to contributing $4500 to the closing costs was also liable on a $36,000 mortgage on a $45,000 purchase, cannot be considered an investor with a minimum interest since the plaintiff could not have participated in the purchase without him. See footnote 2 of this opinion. After considering the three previously mentioned factors in light of the entire record, as well as the trial court’s failure to consider the defendant’s obligation on the mortgage, I would conclude that the trial court improperly determined that the defendant held only a minimal interest in the property.

 On direct examination, the plaintiff testified:
“Q. And, by comparison what contribution in terms of man hours did [the defendant] make during those first three months?
“A. He would average about five hours a day and he was tinkering. We argued about this. He would go up to the third floor and spot painted.”
The plaintiff later offered conflicting testimony, claiming that the defendant did not perform any work during the last two months of this period:
“Q. Now, during this three month period of time, you said a month, it took a month to get the third floor apartment habitable; is that the first one rented?
“A. I do not know if it was the second or third.
“Q. Okay. But, your first tenant came in after about a month?
“A. Right.
“Q. In the two months that followed that what role if any did [the defendant] play to get the remainder of the house habitable?
“A. Nothing.”


 On direct examination, the plaintiff testified:
“Q. When you found this property [the defendant] agreed to enter into an investment with you?
“A. Initially my dad was going to sign for me, but he turned terminally ill and then he passed away in May. Then [the defendant] and I spoke and he said he would be willing to sign and come up with half the money.
*459‘Q. Okay. Now, you negotiated the deal and eventually there was a closing?
‘A. Right.”